DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 11/30/2021; claim(s) 21- 40 is/are pending herein; claim(s) 21, 35, & 40 is/are independent claim(s).
Claims 1- 20 were cancelled during the preliminary amendment of 11/30/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claims 21- 25, 28- 37, & 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2, 4- 9, 11- 13, & 15 of U.S. Patent No. US 11209852 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
A) Regarding claim 21:
Instant Application: 17/536,765
Parent Patent: US 11209852 
Remarks
claim 21, An energy management system for an energy storage device, which includes an energy storage medium, an energy converter configured to add heat energy to the medium, a device temperature sensor configured to detect a temperature of the energy storage medium, and
a device controller configured to control the energy converter based on a temperature signal from
the device temperature sensor, the system comprising:
Claim 1, An energy management system for an energy storage device, which includes an energy storage medium, an energy converter configured to add heat energy to the medium, a device temperature sensor configured to detect a temperature of the energy storage medium, and a device controller configured to control the energy converter based on a temperature signal from the device temperature sensor, the system comprising:
anticipated
an energy input sensor configured to generate at least one energy input signal indicating a heat energy flow to the energy storage medium;
an energy input sensor configured to generate at least one energy input signal indicating a heat energy flow to the energy storage medium;
anticipated
an energy output sensor configured to generate at least one energy output signal indicating a heat energy flow from the energy storage medium; and
an energy output sensor configured to generate at least one energy output signal indicating a heat energy flow from the energy storage medium; and
anticipated
system controller configured to estimate a charge level of the energy storage medium based on an initial charge level of the energy storage medium and a change in the
charge level of the energy storage medium, 
a system controller configured to estimate a charge level of the energy storage medium based on an initial charge level of the energy storage medium and a change in the charge level of the energy storage medium,
anticipated
which is based on the at least one energy input signal and the at least one energy output signal over a period of time,
which is based on the at least one energy input signal and the at least one energy output signal over a period of time,
anticipated
wherein:
the charge level relates to an amount of heat energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium; and
wherein: 
the charge level relates to an amount of energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium; the energy storage medium comprises water stored in a tank;


anticipated
the energy storage medium is selected from the group consisting of water, ceramic bricks, salt, sand, and air.
the energy storage medium comprises water stored in a tank;
anticipated

Therefore, claim 21 of the instant application is anticipated by claim 1 of the parent patent US 11209852.

Regarding claims 22, this claim is anticipated by claim 2 of parent patent US 11209852.
Regarding claims 23- 25 & 28, these claims are anticipated/suggested by claim 4 of parent patent US 11209852.
Regarding claims 29- 32, these claims are anticipated/suggested by claims 5- 8 of parent patent US 11209852.
Regarding claims 33- 34, these claims are anticipated/suggested by claim 9 of parent patent US 11209852.

B) Regarding claim 35: 
Instant Application: 17/536,765
Parent Patent: US 11209852 
Remarks
35. A method of managing energy for an energy storage device, which includes an energy storage medium, an energy converter configured to add heat energy to the medium, a device temperature sensor configured to detect a temperature of the energy storage medium, and a
device controller configured to control the energy converter based on a temperature signal from the device temperature sensor, the method comprising:
11. A method of managing energy for an energy storage device, which includes an energy storage medium, an energy converter configured to add heat energy to the medium, a device temperature sensor configured to detect a temperature of the energy storage medium, and a device controller configured to control the energy converter based on a temperature signal from the device temperature sensor, the method comprising:
anticipated
generating at least one energy input signal using an energy input sensor indicating heat energy input to the energy storage medium from the energy converter;
generating at least one energy input signal using an energy input sensor indicating heat energy input to the energy storage medium from the energy converter;
anticipated
generating at least one energy output signal using an energy output sensor indicating heat energy output from the energy storage medium; and
generating at least one energy output signal using an energy output sensor indicating heat energy output from the energy storage medium; and
anticipated
estimating a charge level of the energy storage medium based on an initial charge level of the energy storage medium and a change in the charge level of the energy storage
medium, which is based on the at least one energy input signal and the at least one energy output signal over a period of time, using a system controller,
 estimating a charge level of the energy storage medium based on an initial charge level of the energy storage medium and a change in the charge level of the energy storage medium, which is based on the at least one energy input signal and the at least one energy output signal over a period of time, using a system controller,
anticipated
wherein: the charge level relates to an amount of heat energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium; and
an energy converter configured to add heat energy to the medium…wherein: the charge level relates to an amount of energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium; the energy storage medium comprises water stored in a tank; generating at least one energy output signal comprises:
anticipated
the energy storage medium is selected from the group consisting of water, ceramic bricks, salt, sand, and air.
the energy storage medium comprises water stored in a tank;
anticipated


Therefore, the claim 35 of the instant application is anticipated by claim 11 of the parent patent US 11209852.
Regarding claims 36- 37, these claims are anticipated/suggested by claims 12- 13 of parent patent US 11209852.

C) Regarding claim 40:
Instant Application: 17/536,765
Parent Patent: US 11209852 
Remarks
40. An energy management system for a water heater, the water heater including an energy storage medium comprising water contained in a tank, an energy converter configured to heat the water contained in the tank, a device temperature sensor configured to detect a temperature of the water contained in the tank, and a device controller configured to control the energy converter based on a temperature signal from the device temperature sensor, the system comprising:
15. An energy management system for a water heater, the water heater including an energy storage medium comprising water contained in a tank, an energy converter configured to heat the water contained in the tank, a device temperature sensor configured to detect a temperature of the water contained in the tank, and a device controller configured to control the energy converter based on a temperature signal from the device temperature sensor, the system comprising:
anticipated
an energy input sensor configured to detect one of electrical power delivered to the energy converter and an exchange of heat energy between a fluid flow and the energy converter, and generate at least one energy input signal indicating heat energy input to the energy storage medium from the energy converter, 



wherein the energy input sensor comprises at least one of an electrical power sensor configured to detect the electrical power, and a heat flow sensor comprising flow sensor configured to measure a flow rate of the fluid flow and a fluid flow temperature sensor configured to measure a temperature of the fluid flow;
an energy input sensor configured to detect one of electrical power delivered to the energy converter and an exchange of heat energy between a fluid flow and the energy converter, and generate at least one energy input signal indicating heat energy input to the energy storage medium from the energy converter, 

wherein the energy input sensor comprises at least one of an electrical power sensor configured to detect the electrical power, and a heat flow sensor comprising flow sensor configured to measure a flow rate of the fluid flow and a fluid flow temperature sensor configured to measure a temperature of the fluid flow;
anticipated
an energy output sensor configured to generate at least one energy output signal indicating heat energy flow from the device, the energy output sensor comprising a first flow rate sensor configured to generate a first flow rate signal indicating a flow rate of the water delivered to or discharged from the tank, and the at least one energy output signal is based on the first flow rate signal; and
an energy output sensor configured to generate at least one energy output signal indicating heat energy flow from the device, the energy output sensor comprising a first flow rate sensor configured to generate a first flow rate signal indicating a flow rate of the water delivered to or discharged from the tank, and the at least one energy output signal is based on the first flow rate signal; and
anticipated
a system controller configured to estimate a charge level of the energy storage medium based on an initial charge level of the energy storage medium and a change in the
charge level of the energy storage medium, which is based on the at least one energy input signal and the at least one energy output signal over time,
and a system controller configured to estimate a charge level of the energy storage medium based on an initial charge level of the energy storage medium, which is based on a volumetric storage capacity of the tank, and a change in the charge level of the energy storage medium, which is based on the at least one energy input signal and the at least one energy output signal over time,
anticipated
wherein:
the charge level relates to an amount of heat energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium; and
wherein 
the charge level relates to an amount of energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium
anticipated
the energy storage medium is selected from the group consisting of water, ceramic bricks, salt, sand, and air.
the water heater including an energy storage medium comprising water contained in a tank
anticipated


Therefore, the claim 40 of the instant application is anticipated by claim 15 of the parent patent US 11209852.
II) Claim 26- 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Parent Patent No. US 11209852 B2 in view of US 20160344204 A1.
Regarding claims 26- 27, the claim 4 of parent patent US 11209852 B2 does not  teach but Steffes teaches these missing features in para. 0034.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Steffes and claim 4 of the parent patent because they both are related to adding heat energy storage medium to cure its deficiency. Doing so the types of medium that can be selected to implement the storage device of claim 4 of the parent patent can be expanded thereby providing additional flexibility to the user to store electrical energy.
Claim Objections
Claim 21- 40 objected to because of the following informalities:  
In claim 21, in 2nd last line, the claim recites “the energy storge medium is selected from the group consisting of water, ceramic bricks”. However, there is typographical error for the word “storage”. Independent claims 35 & 40 has similar typographical error for the word “storge” in 2nd last line of the claim.
Claims 22- 34 & 36- 39 are objected because they also carry the same deficiency due to their dependency.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 40, the scope of the limitation “wherein the energy input sensor comprises at least one of an electrical power sensor configured to detect the electrical power, and a heat flow sensor comprising flow sensor configured to measure a flow rate of the fluid flow and a fluid flow temperature sensor configured to measure a temperature of the fluid flow” is unclear or indefinite. Specifically, it is not clear whether the claim requires: interpretation A) at least [1] “an electrical power sensor” and [2]  a heat flow sensor made up in combination of 2(i) flow sensor and 2(ii) a fluid flow temperature sensor or interpretation B) at least one of [1] “electrical power sensor”, [2] “heat flow sensor” and [3] fluid flow temperature sensor. Furthermore, one can argue that claim merely require only one sensor out of various sensors because of the placement of comma in the  limitation “detect the electrical power, and a heat flow sensor comprising flow sensor” that is exacerbating the confusion. 
	Accordingly, it is not clear at minimum, exactly which and how many sensor(s) is/are required out of many sensors listed by this limitation. As such, the limitation’s full scope cannot be clearly ascertained. 
	For the examining purpose, the limitation is interpreted as above’s interpretation (A) to require at least one of (i)  an electrical power sensor and (ii) a heat flow sensor, wherein the heat flow sensor has two sub-sensors [a] flow sensor and [b] fluid flow temperature sensor.
	 Examiner recommends a statement clarifying the full scope of this limitation or an appropriate amendment to address this clarity-based issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21- 29 & 35- 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffes et al. [Steffes, reference of the 1record] (US 20160344204 A1) in view of Yoshida et al. (US 20140020383 A1) .
 
Regarding claim 21, Steffes teaches an energy management system [system 100 shown in fig. 1] 2for an energy storage device [one of the energy storage device 104 shown in fig. 1 and shown with greater detail in fig. 2], which includes an energy storage medium [item 110 shown in fig. 2], an energy converter [storage medium 108] configured to add heat energy to the medium, a device temperature sensor [sensor 121] configured to detect a temperature of the energy storage medium, and a device controller [“the heat storage medium 116 include liquid and solid mediums” of fig. 2] configured to control the energy converter based on a temperature signal [“sensed parameter output by the sensor 123 … use the temperature signals to control the heating element 114”] from the device temperature sensor, the system comprising: (figs. 1-2, [0030-0034, 0042]);
a)  
b) 
c) a system controller [“controller 102” of fig. 1] configured to estimate a charge level [“the system controller 102 generates a charge level forecast… the charge level forecast 134 for a given energy storage device 104 is based upon the current charge level of the device 104”] of the energy storage medium 
d) wherein: the charge level relates to an amount [“charge level indicative of an amount of energy stored”] of heat energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium ([0034, 0048] claim 20); and 
the energy storage medium is selected from the group [“liquid heat storage mediums 116 include water, oil and other conventional liquid heat storage mediums… ceramic bricks, rocks”] consisting of water, ceramic bricks, salt, sand, and air ([0034]).
In summary, Steffes teaches a power system comprising a system controller 102  configured to communicate with pluralities of energy storage devices 104 having heat medium 116, data store 124, and a power distribution system 112. In Steffes’ system, the system controller adjusts (sets a charge level setting for each devices 104), based on current charge level or charge deficit information received from the energy storage device 104,  the amount of the power delivered to the one or more energy storage devices by modulating the charging/discharging rates for the charging devices in order to assist load regulation for the  power distribution system 112 while meeting the demands for the user of the devices 104 (Fig. 1, 3, [0076 – 0080, 0107]).
Steffes teaches:
[0051], The devices 104 having a larger difference between the target charge level and the current charge level of the medium 110 may be assigned a higher charge rate than the devices 104 having a lower difference between the target charge level and the current charge level of the medium 110.
[0049], In some embodiments, the charge deficit for the devices 104 is calculated based on the current charge level of each of the devices 104 and the target charge level for each of the devices 104. This information may be obtained by the controller 102 from the device information 142 stored in the data store 124, or from the individual devices 104.

[0057] In some embodiments, the system controller 102 generates a charge level forecast or schedule 134 that identifies the charge level that each of the devices 104 should have at the beginning of future time periods. The charge level forecast 134 may be stored in local memory that is accessible by the system controller 102, or in a remote data store 124, as shown in FIG. 1. In some embodiments, the charge level forecast 134 for a given energy storage device 104 is based upon the current charge level of the device 104, anticipated charge levels of the device 104 that precede the specific interval, the weather forecast information 128, the historical charge level information 126 and/or the charging schedule 130. As this information changes, the charge level forecast for a specific future time interval for a device 104 may be adjusted by the system controller 102. In some embodiments, the charge rate set by the system controller 102 for the energy storage devices 104 for a given time interval is based on the charge level forecast 134 and the charging schedule 130.

[0058] In some embodiments, the charge level forecast 134 for the devices 104 is monitored by the system controller 102 to ensure that the charge levels of the devices 104 do not drop below a minimum threshold or exceed a maximum threshold. In some embodiments, if the charging level for any of the devices 104 is forecasted to fall outside the minimum or maximum thresholds of the device, the system controller 102 can adjust the charging schedule 130 and the charge rate for the energy storage device 104 accordingly. The maximum and minimum charge levels can be obtained from stored information on each of the devices 104 in the data store 124 or other accessible location, such as in memory of the devices 104.

Therefore, Steffes teaches all elements of the claim except features shown with strikethrough emphasis. Put differently, Steffes does not teach the system comprising: a)  an energy input sensor configured to generate at least one energy input signal indicating a heat energy flow to the energy storage medium;
b) an energy output sensor configured to generate at least one energy output signal indicating a heat energy flow from the energy storage medium;
and its system controller’s estimating of the charge level is based on an initial charge level of the energy storage medium and a change in the charge level of the energy storage medium, which is based on the at least one energy input signal and the at least one energy output signal over a period of time.
Yoshida is directed to a control system configured to estimate an amount of charge level that relates to an amount of heat energy that is either stored in an energy storage medium [thermal storage device 2] or that may be further stored in the energy storage medium. It further teaches based on determination of whether the estimated amount of charge level/amount of heat energy reaches a predetermined criterion or not, allocating the heat energy either to appropriate heat use destination [an evaporator 4 or feed water heater 3] (Fig. 1, [0028-0030, 0073], claim 2). Specifically, Yoshida teaches a system [see, fig. 1] comprising:
an energy input sensor [a means used by Yoshida that measures “the levels of inflow” from “levels of inflow and outflow energy of the thermal storage device are measured”] configured to generate at least one energy input signal indicating a heat energy flow to the energy storage medium and an energy output sensor [a means that measures the levels of the “outflow energy of the thermal storage device”] configured to generate at least one energy output signal indicating a heat energy flow from the energy storage medium ([0031, 0042, 0044]); and
a controller [“controller 100”/ “heat amount acquiring means 20)”] to estimate a charge level [“the stored heat amount to be acquired by the stored heat amount acquiring means 20 may be estimated”] of the energy storage medium [“where the levels of inflow and outflow energy of the thermal storage device are measured, the stored heat amount can be estimated by integrating the differences over time between the levels of the inflow and the outflow energy”] based on an initial charge level [“integrating the differences” will include initial value as known in calculus3] of the energy storage medium and a change [“the stored heat amount can be estimated by integrating the differences over time between the levels of the inflow and the outflow energy”] in the charge level of the energy storage medium, which is based on the at least one energy input signal [“inflow”] and the at least one energy output signal [“outflow energy of the thermal storage device”] over a period of time ([0028, 0031-0032, 0042] fig. 1). In summary, Yoshida teaches estimating a charge level that relates to amount of heat energy using (with direct temperature sensor or with measuring of inflow and outflow) two or more techniques.
Yoshida teaches:
[0031] Meanwhile, the stored heat amount to be acquired by the stored heat amount acquiring means 20 may be estimated, for example, using a calculation formula Q=(T-T0).times.M.times.Cp, where T stands for the temperature of the heat storage medium acquired by a temperature sensor (not shown) attached to the thermal storage device 2, M for the mass of the heat storage medium, and Cp for the specific heat of the heat storage medium (the temperature T0 is the reference temperature for thermal calculations). Alternatively, where the mass of the heat storage medium is close to a constant value, the temperature T of the heat storage medium substantially represents the level of the stored heating value. In such cases, the stored heat amount can be represented indirectly by T-T0. Also, where the levels of inflow and outflow energy of the thermal storage device are measured, the stored heat amount can be estimated by integrating the differences over time between the levels of the inflow and the outflow energy. In this manner, the stored heat amount acquiring means 20 need only be arranged to constitute a calculation circuit which receives as input the measured value of the heat storage medium temperature in the thermal storage device 2 or the estimated value of related information; which calculates quantitatively the amount of the heat stored in the heat storage medium using the above-mentioned calculation formula or the like; and which outputs the stored heat amount thus calculated.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Yoshida and Steffes because they both related to monitoring the  amount of charge level stored in an energy storage medium and (2) modify the energy management system of Steffes to include its missing features as taught in Yoshida. 
Doing so the system of Steffes can estimate the amount of charge that may be present in its heat medium 116 using at least two or more methods so that even if its first estimation technique fails (e.g., the sensor 121 is malfunctioned or provides unreliable measurement), the system controller 102 can still obtain this charge level for each of the storage devices using backup/redundant techniques as can be clear to PHOSITA. Please note, the using of backup/redundant sensors are well-known in the art. Therefore, when energy input sensor and energy output sensors are utilized by the Steffes’s system, the information from these sensors also can be used to calculate the charge level to provide backup/redundant measurement.

Regarding claim 22, Steffes in view of Yoshida further teaches/suggests the system of claim 21, wherein:
the system comprises memory [data store 124 + local memory 143] containing one or more parameters [information stored in the memory of the system 100] relating to (interpreted as somehow directly or indirectly) to the energy storage device including a set temperature [“the target charge level or water temperature is set based on the hot water needs of the owner”. Thus, “target charge level”, “maximum charge level for the energy storage medium 110” and “set temperature” are interchangeably used] for the energy storage medium and the system controller estimates [“This information may be obtained by the controller 102 from the device information 142 stored in the data store”] the initial charge level [“controller 102 generates a charge level forecast… beginning of future time periods”. Therefore, accordance to “implicit disclosure” see, MPEP 2144.01 of Steffes, the beginning/initial charge level is based on set temperature/target charge level also upon considering “historical” data] of the energy storage medium based on the energy input signal and the set temperature (Steffes, Figs.1- 2, [0044, 0049, 0057]).

Regarding claim 23, Steffes further teaches the system of claim 21, wherein the heat energy flow to the energy storage medium is based on electrical power [“convert the electrical energy 115 received from the electrical power distribution system 112 into heat”] delivered to the energy converter ([0033]).

Regarding claim 24, Steffes further teaches the system of claim 23, wherein the energy converter comprises heating elements that convert the electrical power into heat energy for heating the energy storage medium, or a heat pump that uses the electrical energy to drive a compressor to compress a fluid to generate heat energy for heating the energy storage medium ([0033, 0040]).

Regarding claim 25, Steffes further teaches the system of claim 23, wherein the energy storage medium comprises water [“heat water used by a household”] contained in a tank ([0051]).

Regarding claim 26, Steffes further teaches the system of claim 23, wherein the energy storage medium is selected from the group consisting of ceramic bricks, salt, and sand ([0034]).

Regarding claim 27, Steffes further teaches/suggests the system of claim 23, wherein the energy storage medium comprises air [“Exemplary liquid heat storage mediums 116 include water, oil and other conventional liquid heat storage mediums”, wherein PHOSITA knows the oil can be converted to air/gas when it is too hot] ([0034]).

Regarding claim 28, Steffes further teaches the system of claim 21, wherein: the heat energy flow to the energy storage medium is based on electrical power delivered to the energy converter (fig. 2, [0034]);
 the at least one energy input signal [data from metering device 170] indicates whether electrical power is delivered to the energy converter (Fig. 2, [0083]);
 the system comprises memory [memory 143 or data store 124] containing one or more parameters relating to the energy storage device including a rate of power consumption by the energy converter; and the system controller [item 102] estimates the change in the charge level of the energy storage medium based on the rate of power consumption and the at least one energy input signal (Figs. 1- 2, [0053, 0057, 0113]).
Regarding claim 29, Steffes in view of Yoshida further teaches the system of claim 21, wherein:
the energy convert includes a heat exchanger [“heating elements 114”] (Steffes, [033]);
the heat energy flow to the energy storage medium includes an exchange of heat energy between a fluid flow and the energy storage medium using the heat exchanger (Steffes, fig. 2, [0033]);and
the at least one energy input signal indicates at least one parameter [“the levels of inflow”] of the fluid flow (Yoshida, [0031]).

Regarding claim 35, Steffes in view of Yoshida further teaches invention of this claim similar reasons set forth above in claim 121.

Regarding claim 36, Steffes in view of Yoshida further teaches the method of claim 35, further comprising:
 obtaining a set temperature for the energy storage medium from a memory using the system controller; and estimating the initial charge level of the energy storage medium based on the energy input signal and the set temperature (Steffes, Figs.1- 2, [0044, 0049, 0057]).

Regarding claim 37, Steffes in view of Yoshida further teaches the method of claim 36, wherein the at least one energy input signal indicates one of electrical power [value measured by the metering device 109] delivered to the energy converter and an exchange of heat energy between a fluid flow and the energy converter (Steffes, [0049, 0082-0083]).

Regarding claim 38, Steffes in view of Yoshida further teaches the method of claim 36, wherein:
 the energy storage medium [“the device 104 is in the form of a water heater”] comprises water stored in a tank (Steffes, Fig. 2, [0049]); 
generating at least one energy output signal comprises:
 generating a first flow rate signal [“outflow energy of the thermal storage device are measured” information] from a first flow rate sensor [means that measures “outflow energy” in combination with Steffes] indicating a flow rate of the water delivered to or discharged from the tank (Yoshida, [0031], Steffes, [0049]); and 
generating a first temperature signal from a first temperature sensor [“temperature sensor (not shown) attached to the heat collector 1” measures temperature of the flow that is delivered to the tank storage device 2] indicating a temperature of the water delivered to the tank (Yoshida, [0042]); and
 generating the at least one energy output signal [the total heat value calculated by the means 20 is based on the temperature of the collector 1 and inflow sensed by the means 20] based on the first flow rate signal and the first temperature signal (Yoshida, [0031, 0042, 0045, 0057]).

Regarding claim 39, Steffes in view of Yoshida further teaches the method of claim 38, wherein: 
the first flow rate signal indicates the flow rate [“the levels of inflow and outflow energy of the thermal storage device are measured”] of the water delivered into the tank or discharged from the tank (Yoshida, [0031]); 
the first temperature signal [“the temperature being acquired by a temperature sensor (not shown) attached to the heat collector 1”] indicates the temperature of the water delivered into the tank (Yoshida, [0042]); and
 generating the at least one energy output signal comprises: generating a second temperature signal from a second temperature sensor [“temperature sensor (not shown) attached to the thermal storage device 2” in combination with Steffes measures temperature of the water that leaves the tank 2] indicating a temperature of the water discharged from the tank (Yoshida, [0031] & Steffes, [0049]); and
 generating the at least one energy output signal based on the first flow rate signal, the first temperature signal and the second temperature signal (Yoshida, [0031, 0042]).

Regarding claim 40, the rejection of claim 1 is incorporated. Thus, in summary, Steffes further teaches an energy management system [system 100 shown in fig. 1] for a water heater [“the device 104 is in the form of a water heater”], the water heater including an energy storage medium [heat medium 116] comprising water contained in a tank, an energy converter configured to heat the water contained in the tank, a device temperature sensor [item121]  configured to detect a temperature of the water contained in the tank, and a device controller [item 106] configured to control the energy converter based on a temperature signal [item 123] from the device temperature sensor, the system comprising: (Figs. 1- 2 & associated texts, [0042, 0049])
[a] an energy input sensor [combination of the measuring units of the system 100 for the device 104] configured to detect one of electrical power [information measured by metering device 170] delivered to the energy converter [item 108] and an exchange of heat energy between a fluid flow and the energy converter, and generate at least one energy input signal indicating heat energy input [“energy storage medium 110 is in a form of the heat medium 116, energy storage devices 104 whose heat mediums 116 are at a relatively low charge level”] to the energy storage medium from the energy converter (Fig. 2, [0048, 0083-0085]);
 wherein the energy input sensor comprises at least one of an electrical power sensor [“a current transformer and a power metering chip”] configured to detect the electrical power, 
 [b] an energy output sensor configured to generate at least one energy output signal indicating heat energy flow from the device, the energy output sensor comprising a first flow rate sensor configured to generate a first flow rate signal indicating a flow rate of the water delivered to or discharged from the tank, and the at least one energy output signal is based on the first flow rate signal; and
[c] a system controller [item 102] configured to estimate a charge level [“charge level forecast 134 may be stored in local memory that is accessible by the system controller 102”] of the energy storage medium 
wherein: the charge level relates [“charge level indicative of an amount of energy stored”] to an amount of heat energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium; and the energy storage medium is selected from the group consisting of water, ceramic bricks, salt, sand, and air ([0034], claim 20).
Thus, Steffes teaches all elements of the claim except those shown above with strikethrough emphasis.
However, Yoshida cures all the deficiencies of the Steffes. Yoshida teaches determining a charge level [“the stored heat amount to be acquired by the stored heat amount acquiring means 20”] relates to an amount of heat energy that is either stored in the energy storage medium or that may be further stored in the energy storage medium ([0031]). Specifically, Yoshida teaches a system comprising:
the energy input sensor [sensors used by the means 20] comprises at least one of… and a heat flow sensor comprising [i] flow sensor [a measuring means for the level of inflow from “where the levels of inflow and outflow energy of the thermal storage device are measured”] configured to measure a flow rate of the fluid flow and [ii] a fluid flow temperature sensor [“temperature sensor (not shown) attached to the thermal storage device 2”] configured to measure a temperature of the fluid flow ([0031]);
an energy output sensor [a measuring means for the level of the outflow from “where the levels of inflow and outflow energy of the thermal storage device are measured”] configured to generate at least one energy output signal indicating heat energy flow from the device, the energy output sensor comprising a first flow rate sensor configured to generate a first flow rate signal indicating a flow rate of the water delivered to or discharged from the tank [storage device 2], and the at least one energy output signal is based on the first flow rate signal ([0031]);
a system controller [means 20 or control device 100] configured to estimate a charge level [“the stored heat amount can be estimated by integrating the differences over time between the levels of the inflow and the outflow energy”] of the energy storage medium based on an initial charge level [integrating means using of the initial charge level] of the energy storage medium and a change [“the difference”] in the charge level of the energy storage medium, which is based on the at least one energy input signal and the at least one energy output signal over time (fig. 1, [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Yoshida and Steffes because they both are related to monitoring amount of heat energy in an energy storage device and (2) modify the system of Steffes to include its missing features from Yoshida.
 Doing so the system controller can measure the charge level using at least two technique so that even if the measurement technique used by Steffes is unavailable for any reason, the second technique can be used as backup/redundant means.  Please note using of the redundant/backup sensors are well-known in the art. Furthermore, Yoshida teaches additional sensors that can be used to calculate missing parameters envisioned by Steffes in para. 0044.

Claim(s) 30- 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffes in view of Yoshida, and further in view of Matsukuma et al. [Matsukuma](US 20190170026 A1). The combination of Steffes, Yoshida, and Matsukuma are referred as SYM hereinafter.

Regarding claim 30, Steffes in view of Yoshida teaches its energy storage device 104 can be a water heater ([0049]), it still does not teach wherein the energy input sensor comprises a first temperature sensor, and the at least one energy input signal is based on a first temperature signal from the first temperature sensor indicating a temperature of the fluid flow before the exchange of heat energy.
Matsukuma is directed to an energy management system [system shown in fig. 1] comprising a controller [devices 48a and 48b4, wherein “the temperature sensors 44a to 44d and the remaining amount sensors 50a and 50b output measured values thereof to the control devices 48a and 48b”] configured to control flow of heat medium to an energy storage medium [“heat medium tank 20”],  wherein the energy management system comprises: ([0041, 0053]);
an energy input sensor [e.g., “a temperature sensor 44a”] configured to generate at least one energy input signal indicating a heat energy flow to the energy storage medium, wherein the energy input sensor comprises a first temperature sensor, and the at least one energy input signal is based on a first temperature signal from the first temperature sensor indicating a temperature of the fluid flow before the exchange of heat energy (Fig. 1 [0043-0045, 0053, 0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Matsukuma and Steffes in view of Yoshida because they both are related to monitoring flow of heating medium into an energy storage medium and (2) modify the system of Steffes to further include a temperature sensor as another energy input sensor as in Matsukuma. Doing so the system/device controller of the Steffes will be able to monitor the temperature of water flowing into its tank of the water heater and can maintain constant temperature for the inflow water (Matsukuma, [0055] & Steffes [0049]). Furthermore, Matsukuma teaches how (by using various sensors like 44a- 44d, “flow rate sensor”, “remaining amount of sensor” as in Matsukuma’s system) Steffes’ other exemplary parameters about “device information” can be logged (Fig. 1 of Matsukuma, Steffes [0044]).
Regarding claim 31, SYM further teaches The system of claim 30, wherein the energy input sensor comprises a flow rate sensor [“flow rate sensor” of Matsukuma to measure “levels of inflow and outflow energy”] configured to detect a flow rate of the fluid flow, and the at least one energy input signal is based on a fluid flow signal from the flow rate sensor indicating a flow rate of the fluid flow (Yoshida, [0031], Matsukuma [0044- 0055]).
Regarding claim 32, SYM further teaches The system of claim 31, wherein the energy input sensor comprises a second temperature sensor [sensor 121 of Steffes, please note claim does not require the second sensor to be different than the sensor that measures temperature of “energy storage medium” of preamble claim 1; or “a temperature sensor (not shown) attached to the thermal storage device 2” of para. 0031 of Yoshida, or sensor 44b of Matsukuma], and the at least one energy input signal is based on a second temperature signal from the second temperature sensor indicating a temperature of the fluid flow after the exchange of heat energy (Steffes, fig. 2 & Matsukuma, Fig. 2 of Steffes, Yoshida, [0031]).

Claim(s) 33- 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffes in view of Yoshida, and further in view of Alphenaar et al. [Alphenaar] (US 8842874 B1, reference of the record). The combination of Steffes, Yoshida, and Alphenaar is referred as SYA hereinafter.

Regarding claim 33, Steffes in view of Yoshida further teaches The system of claim 21, wherein:
the energy storage medium comprises water [“device 104 is in the form of a water heater”] stored in a tank (Steffes, [0049]);
the energy output sensor includes:
a first flow rate sensor [any means that measures “outflow energy of the thermal storage device are measured” for the water heater of Steffes in the combination] configured to generate a first flow rate signal indicating a flow rate of the water delivered into or discharged from the tank (Yoshida, [0031] & Steffes [0049]);
a first temperature sensor [“a temperature sensor (not shown) attached to the heat collector 1” or “the temperature of the heat storage medium acquired by a temperature sensor (not shown) attached to the thermal storage device 2”] configured to generate a first temperature signal indicating a temperature of the water delivered into [sensor of the item 1 of Yoshida in combination means temperature of the water delivered into the tank] or discharged [if the sensor of the tank shows higher value, so will be the water discharged from the tank] from the tank, and the at least one energy output signal is based on the first flow rate signal and the first temperature signal (Yoshida [0031, 0042] & Steffes [0042, 0044]);
the system controller estimates the initial [“charge level that each of the devices 104 should have at the beginning of future time periods”] charge level (Steffes [0057]).
While Steffes in view of Yoshida may not teach “the system controller estimates the initial charge level”, it does not teach such estimation of the initial charge level is based on a volumetric storage capacity of the tank”.
Alphenaar is directed to determining an amount of a liquid energy commodity stored in a tank (Abstract). Specifically, Alphenaar teaches an energy management system comprising a system controller configured to estimate an initial charge level [“calculating the amount of the liquid energy commodity”] based on a volumetric storage capacity [“the volume capacity information in a database”] of the tank (Abstract, Fig. 1, Col. 3, lines 25- 40, Col. 5, lines 35- 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Alphenaar and Steffes in view of Yoshida because they both are related to monitoring amount of charge level stored in an energy storage medium and (2) modify the system of Steffes in view of Yoshida to use volumetric storage capacity of the tank to additionally estimate the initial charge level at the beginning of the future time period. Alphenaar provides an additional exemplary technique that can easily calculate amount of liquid initially contained in the heat storage medium 116.

Regarding claim 34, SYA further teaches the system of claim 33, wherein: the first temperature signal [signal from the “a temperature sensor (not shown) attached to the heat collector 1”] indicates the temperature of the water delivered into the tank (Yoshida, [0031, 0042]); 
the energy output sensor comprises a second temperature sensor [temperature sensor of the storage 2 of Yoshida or temperature sensed by sensor 121] configured to generate a second temperature signal indicating a temperature of the water discharged from the tank and the at least one energy output signal is based on the first flow rate signal, the first temperature signal and the second temperature signal (Yoshida [0031, 0042], Steffes fig. 1, [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Hardesty et al. (US 20140209043 A1) teaches a water heater comprising pluralities of temperature sensors and a system controller configured to determine a charge level that relates to an amount of stored heat energy ([0036, 0044]).
2) Lee et al. (KR 20120065509 A) teaches the system controller estimates the initial charge level [“Calculating an initial heat amount according to a set temperature”] of the energy storage medium based on a set temperature (Claim 1).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 cited during IDS submission of 11/29/2021 and cited against parent patent application: 16/358292.
        
        2 The italic portion of the preamble is interpreted as intended use limitation/environment for the claimed system and, therefore not given patentable weight. However, in the interest of compact prosecution, these elements are mapped since are disclosed by the cited reference.
        3 please refer to references (cited in submitted IDS 11/29/2021): 1) an NPL article (“And hey, we even get a nice explanation of that "C" value ... maybe the tank already has water in it!”)  and 2) US 20140220196 A1 to Veloo para. [0051] for an evidence about need to add initial value in an integration operation.
        4 The devices 48a and 48b are analogous to